                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

NANCY DEMARCUS,

     Plaintiff,

v.                                Case No. 8:20-cv-1106-T-33AEP

WEST FLORIDA — MHT,
LLC,

     Defendant.
______________________________/

                   ORDER APPOINTING MEDIATOR

     Pursuant to the Notice of Mediation (Doc. # 16), filed

on July 17, 2020, and in accordance with the rules governing

mediation set forth in Chapter Nine of the Rules of the United

States District Court for the Middle District of Florida, it

is ORDERED that the following individual is hereby APPOINTED

by the Court to serve as Mediator in this action:

     Name of Mediator:    Mark Hanley, Esq.

     Address:             100 N Tampa Street, Suite 2200
                          Tampa, FL 33602

     Telephone:           (813) 229-3333

     By agreement of the parties, the mediation conference is

scheduled for December 1, 2020, at the location listed above.

     The parties are directed to mediate in good faith and to

fully and faithfully explore every settlement opportunity.
Furthermore, the Court directs that all counsel, parties,

corporate representatives, and any other required claims

professionals shall be present at the mediation conference

with full authority to negotiate a settlement. The Court does

not   allow   mediation   by   telephone   or   video   conference.

Personal attendance is required. See Local Rule 9.05(c).

      Now that the mediation has been scheduled, the parties

may not unilaterally reschedule the mediation conference — a

motion must be filed, and leave of Court obtained, if they

seek to reschedule the mediation. In the motion to reschedule,

counsel must include the proposed date of rescheduling; the

Court reserves the right to deny any motion that seeks to

reschedule the mediation conference for a date beyond the

mediation deadline previously set by the Court.

      Furthermore, neither party may cancel the mediation

without first obtaining leave of Court, even if the parties

have reached a settlement.

      DONE and ORDERED in Chambers in Tampa, Florida, this

17th day of July, 2020.
